Title: To John Adams from John Browne Cutting, 14 June 1790
From: Cutting, John Browne
To: Adams, John



Dear Sir
London 14 June 1790

By a vessel that sails for Boston tomorrow I inclose You the british king’s speech on the adjournment prior to the late dissolution of parliament—for which dissolution the next day a royal proclamation issued from the tenor of this speech a general European war is expected.  Meanwhile the most extensive naval armaments are preparing in the ports adjacent to all the great dockyards of this kingdom and the most vigourous measures are pursuing to mann upwards of thirty sail of the line which are already put in commission with the usual proportion of frigates and sloops of war.  Parliament will assemble on the tenth of august  Before that time it is said the answer of the Court of Spain to the demand of that of St James’s will be had.  But in the interval the monarch and minister of this nation have the whole game of war in their hands and will probably play it.  The affair of Nootka Sound was afforded the minister a good pretext for arming but no well informed person can believe that an attack of the spanish nation or a determination to exact satisfaction for the seizure of those fur ships could alone have given occasion to the efforts that are now making here.  More especially when it is considered that the courts of Berlin Warsaw Constantinople Stockholm and the Hague are linked with that of St James’s in a hostile confederacy against the sovereigns of Russia Germany Spain Portugal and Denmark.  In fine it is expected and I think on rational grounds that a british squadron or a dutch or perhaps both will enter the Baltic within a very few weeks.  Should another be detach’d into the mediterranean and a third towards the west indias before September it woud not surprise me.
It is my intention to put this note with some newspapers into the ship’s bag immediately—and write You a Seperate letter via Gravesend tomorrow
With the greatest respect & esteem / Yours
J B. Cutting.